UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4391
ANDRE WILLIAMS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
              Graham C. Mullen, Chief District Judge.
                         (CR-01-21-MU)

                   Submitted: November 7, 2002

                      Decided: November 15, 2002

        Before WILKINS and LUTTIG, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Chiege Ojugo Kalu Okwara, Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Karen E. Eady, Assis-
tant United States Attorney, Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILLIAMS
                             OPINION

PER CURIAM:

   Andre Williams pled guilty to bank robbery. On appeal, he con-
tends that the Government breached his plea agreement by implicitly
arguing for application of the career offender sentencing enhancement
and that the district court improperly determined that he was a career
offender. We affirm.

   First, when the issue of a breached plea agreement is raised for the
first time on appeal, it is reviewed for plain error. United States v.
McQueen, 108 F.3d 64, 65-66 (4th Cir. 1997). We have reviewed the
record and find no plain error. The plea agreement explicitly recog-
nized the possibility of application of the career offender enhance-
ment, and the Government’s motion for a downward departure based
on the district court’s determination that the enhancement applied did
not violate any obligations under the plea agreement.

   Second, to qualify as a career offender, a defendant must have at
least two prior felony convictions of either a crime of violence or a
controlled substance offense. United States v. Huggins, 191 F.3d 532,
539 (4th Cir. 1999). Williams argues that his prior convictions, which
were separated by intervening arrests, nevertheless constitute a single
related conviction for sentencing purposes because they were consoli-
dated for sentencing. See U.S. Sentencing Guidelines Manual
§ 4A1.1(a)(2) (2000). However, because there were intervening
arrests between these convictions, see USSG § 4A1.2, comment.
(n.3), the convictions cannot be counted as related offenses. See Hug-
gins, 191 F.3d at 539. Accordingly, there was no error in the district
court’s classification of Williams as a career offender.

  Thus, we affirm Williams’ conviction and sentence. We dispense
with oral argument, because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED